Per Curiam,
'The agreement between the parties as appears from its face is for a reconveyance of property conveyed by plaintiff to defendant as security for the payment of money. Under such contracts time though specified is not regarded in equity as of the essence. We pass by as unnecessary to consider in the present case, the effect of the act of 1881. But even in equity the pledgee is not bound to wait indefinitely and may call upon the pledgor to redeem in a reasonable time. What is a reasonable time may be fixed by the parties or by a court of equity. In the present case the parties agreed upon an extension of the time to a given date, and whatever their respective rights may have been previously, the date fixed then became of the essence of the agreement and plaintiff was bound by it. She did not tender the money on the date, and her bill was not filed until more than four months later. The court held that it was too late and we are not convinced that he erred in so doing.
Decree affirmed.